          Case 1:21-cr-00237-RDM Document 19 Filed 04/21/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA



              v.                                 21-cr-237 (RDM)




MATTHEW KLEIN

                     RESPONSE TO ORDER OF COURT

         Defendant, by and through undersigned counsel, does hereby

respond to the Order of this Court as follows:

         1. Undersigned counsel has spoken with DaShanta Valentine-

Lewis of the District of Columbia Pretrial Services Agency. Ms. Valentine-

Lewis informed counsel that she will speak directly with the appropriate

Oregon Pretrial Services Agency concerning release conditions for Mr.

Klein.

         2. Defendant proposes the following release conditions:

   a. No attendance at any political rallies;

   b. No possession of any firearms;

   c. Drug testing as deemed necessary by Pretrial Services Agency;

   d. Electronic monitoring;



                                        1
        Case 1:21-cr-00237-RDM Document 19 Filed 04/21/21 Page 2 of 3




    e. No travel outside the United States;

    f. No travel outside Oregon without preapproval of Pretrial Services

       Agency;

    g. No travel to the District of Columbia;

    h. Reside with parents in Baker City, Oregon

       3. Defendant’s parents are prepared to act as third-party

custodians throughout the duration of the proceedings. Their information is

as follows:1

Nanci Klein
Baker City, Oregon
d/o/b 11/12/1967
Social Security Number xxx-xx-xxxx

Jeffrey Klein
Baker City, Oregon
d/o/b 4/30/1963
Social Security Number xxx-xx-xxxx

       4. There are no firearms in the house.

       5. Nanci and Jeffrey Klein will pay for any costs associated with

electronic monitoring.




1
 All of this information has been provided to Ms. Valentine-Lewis including
complete social security numbers.

                                        2
          Case 1:21-cr-00237-RDM Document 19 Filed 04/21/21 Page 3 of 3




      6. Nanci and Jeffrey Klein will answer any further inquiry concerning

conditions of release that the Court, the Government or Pretrial Services

has related their roles as third-party custodians individually or collectively.



                                     Respectfully submitted,



                                     ______/s/___________________
                                     Steven R. Kiersh#323329
                                     5335 Wisconsin Avenue, N.W.
                                     Suite 440
                                     Washington, D.C. 20015
                                     (202) 347-0200

      `                   CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy opf the foregoing.
was served, via the Court’s electronic filing system upon all counsel of
record on this the 21st day of April 2021.


                                     _______/s/______________________
                                     Steven R. Kiersh




                                        3
